DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112/101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:  The phrase “is different from a carbon precursor” is unclear.  It is not clear if the limitation means “when the compound comprising at least one carboxylic acid 
Regarding Claims 5 and 6:  Claims 5 and 6 contain limitations in parentheses and thus it is unclear if such limitations are required or optional.  For purposes of further examination they are interpreted as required.
Regarding Claims 5 and 7:  Claims 5 and 7 use the term “varies” in line 3.  It is not clear if this term is meant to imply that the molar ratio is actively changing between 1 to 2 or 0.05 to 2 during the claimed process, or if the ratio can simply be chosen from between such values.  For purposes of further examination the claims are being interpreted as the later.  
Regarding Claim 11:  Claim 11 recites the limitation "the binder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 15 and 16:  Claims 15 and 16 provides for the use of a vanadium phosphate-carbon composite material, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claims 15 and 16 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US Pub. No. 2011/0210288).
Regarding Claim 17:  Barker et al. teaches a composite material of formula Na3V2(PO4)2F3 (Example 12, [0139]).  Barker et al. further teaches that the carbon utilized in the precursor to such a compound acts as a conducting agent in the vanadium phosphate materials produced therefrom ([0094]), therefore disclosing that the Na3V2(PO4)2F3 is combined with carbon as Na3V2(PO4)2F3/C.
While Barker et al. does not teach the material is produced from VPO4/C made according to claim 1, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Regarding Claim 18:  Barker et al. teaches a composite material of formula Na3V2(PO4)2F3 (Example 12, [0139]).  Barker et al. further teaches that the carbon utilized in the precursor to such a compound acts as a conducting agent in the vanadium phosphate materials 3V2(PO4)2F3 is combined with carbon as Na3V2(PO4)2F3/C.  
While Barker et al. does not teach the material is produced from VPO4/C made according to claim 1, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Furthermore, the lattice parameters would inherently be present as the material has the same formula and overall structure as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 7-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (English machine translation of CN 102774821 A).
Regarding Claims 1-4, 9, and 13:  Guo et al. teaches a method of making a VPO4/C material comprising mixing a vanadium precursor such as V2O5, phosphate precursor such as H3PO5, and a carbon donating material such as citric acid in water (aqueous solvent) ([0009]-[0010], [0016], and [0050]).  Guo et al. teaches drying the mixture at 80-100 °C to constant weight (solid) and then heating at 650-900 °C ([0010]).
Guo et al. does not teach with sufficient specificity the claimed range of 35-100 °C, the claimed range above 850 °C, or the range between 880 and 900 °C.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 5 and 7:  Guo et al. teaches the ratio of carbon donation material (carbon precursor, carboxylic acid) to vanadium is 1-10:1.
Guo et al. does not teach with sufficient specificity the claimed range of 1-2 or 0.05-2.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 8:  Claim 8 further limits the polysaccharide but does not require its presence.  Therefore, the disclosure of Guo et al. still renders obvious claim 8.
Regarding Claim 10:  Guo et al. teaches that the carbon donation material may also include glucose (compound that can function as a binder; polysaccharide derivative according to Applicant’s original specification).  
Guo et al. does not teach an embodiment comprising both citric acid and glucose.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include both citric acid and glucose as both are disclosed by Guo et al. as being suitable for the invention and it is prima facie obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Regarding Claim 12:  Guo et al. teaches the second heating step (step iii) is for 4-10h ([0010]).
Guo et al. does not teach with sufficient specificity the claimed range of at most 8h.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
  Regarding Claim 14:  Guo et al. teaches that after drying the material is crushed (particles are formed).  
The Office recognizes that the claimed physical structure of the product are not positively taught by the reference, namely that Guo et al. does not specify that the VOP4/C contains VPO4 coated with an amorphous carbon layer.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed structure is the result of anything other than the claimed process steps with the claimed ingredients.  Therefore, the claimed physical structure would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed structure with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claim 15:  Guo et al. teaches utilizing the VOP4/C to make a lithium vanadium phosphate (electrochemically-active materials) ([0004] and [0012]).
Regarding Claim 16:  Guo et al. teaches utilizing the VOP4/C to make a lithium vanadium phosphate (electrochemically-active materials; anode or cathode depending on whether the resulting battery is being charged or discharged) ([0004] and [0012]).

s 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (English machine translation of CN 102774821 A) in view of Barker et al. (US Pub. No. 2011/0210288).
Guo et al. render obvious the method of claim 1 as set forth above.
Regarding Claim 6:  Guo et al. does not teach the method comprising glycerol.  However, Barker et al. teaches methods of making vanadium phosphate/C compounds utilizing glycerol ([0052]-[0054], [0061], [0063], and [0064]).  Guo et al. and Barker et al. are analogous art because they are concerned with the same field of endeavor, namely making vanadium phosphate/C materials for forming electrode active materials. At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the glycerol of Barker et al. to the mixture in the process of Guo et al. and would have been motivated to do so with a reasonable expectation of success because it prima facie obvious to combine to ingredients (citric acid and glycerol) known for the same purpose (carbon donation for forming vanadium phosphate/C materials) (MPEP 2144.06).
Regarding Claim 11:  Guo et al. does not teach the process wherein a polysaccharide is utilized as a carbon source and not a carboxylic acid.  However, Barker et al. teaches methods of making vanadium phosphate/C compounds utilizing starch (polysaccharide) ([0052]-[0054], [0061], and [0063]).  Guo et al. and Barker et al. are analogous art because they are concerned with the same field of endeavor, namely making vanadium phosphate/C materials for forming electrode active materials. At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the starch of Barker et al. for the citric acid in the process of Guo et al. and would have been motivated to do so with a reasonable expectation of success because it prima facie obvious to equivalents (citric acid and starch) known for the same purpose 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 10, 2021